Exhibit 10.1

 





 

  

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

 

 

Dated as of January 9, 2020
by and among

 

ICAHN ENTERPRISES L.P.,

ICAHN ENTERPRISES FINANCE CORP.,

ICAHN ENTERPRISES HOLDINGS L.P.

 

and



 

JEFFERIES LLC

 

 

 

 

 

 





 



 

 

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of January 9, 2020, by and among Icahn Enterprises L.P., a Delaware limited
partnership, as issuer (“Icahn Enterprises”), Icahn Enterprises Finance Corp., a
Delaware corporation, as co-issuer (“Icahn Enterprises Finance” and, together
with Icahn Enterprises, the “Company”), Icahn Enterprises Holdings L.P., a
Delaware limited partnership (the “Guarantor”) and Jefferies LLC (the “Initial
Purchaser”), who has agreed to purchase $300,000,000 in aggregate principal
amount of the Company’s 4.750% Senior Notes due 2024 (the “2024 Notes”) and
$250,000,000 million in aggregate principal amount of the Company’s 5.250%
Senior Notes due 2027 (the “2027 Notes” and, together with the 2024 Notes, the
“Notes”) pursuant to the Purchase Agreement (as defined below). Each of the 2024
Notes and the 2027 Notes are to be guaranteed (the “Guarantee” and, together
with the Notes, the “Offered Securities”) by the Guarantor.

 

This Agreement is made pursuant to the Purchase Agreement, dated January 6, 2019
(the “Purchase Agreement”), by and among the Company, the Guarantor and the
Initial Purchaser. In order to induce the Initial Purchaser to purchase the
Notes, the Company has agreed to provide the registration rights set forth in
this Agreement. The execution and delivery of this Agreement is a condition to
the obligations of the Initial Purchaser set forth in Section 8(m) of the
Purchase Agreement.

 

The 2024 Notes will be issued pursuant to that certain indenture, dated as of
September 6, 2019 (the “2024 Notes Indenture”), by and among Icahn Enterprises,
Icahn Enterprises Finance, the Guarantor and Wilmington Trust, National
Association, a Delaware banking company, as trustee (the “Trustee”). The Company
has previously issued $500,000,000 in aggregate principal amount of 4.750%
Senior Notes due 2024 (the “2024 Existing Notes”) under the 2024 Notes
Indenture. The 2024 Notes constitute “Additional Notes” (as such term is defined
in the 2024 Notes Indenture). The 2024 Notes will have substantially identical
terms as the 2024 Existing Notes, except that any 2024 Notes offered and sold
outside of the United States to non-U.S. persons in offshore transactions in
accordance with Regulation S promulgated under the Act (as defined below) will
be issued under a new CUSIP number.

 

The 2027 Notes will be issued pursuant to that certain indenture, dated as of
December 12, 2019 (the “2027 Notes Indenture” and together with the 2024 Notes
Indenture, the “Indentures”), by and among Icahn Enterprises, Icahn Enterprises
Finance, the Guarantor and the Trustee. The Company has previously issued
$750,000,000 in aggregate principal amount of 5.250% Senior Notes due 2027 (the
“2027 Existing Notes”) under the 2027 Notes Indenture. The 2027 Notes constitute
“Additional Notes” (as such term is defined in the 2027 Notes Indenture). The
2027 Notes will have substantially identical terms as the 2027 Existing Notes,
except that any 2027 Notes offered and sold outside of the United States to
non-U.S. persons in offshore transactions in accordance with Regulation S
promulgated under the Act will be issued under a new CUSIP number.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to them in the Indentures.

 

The parties hereby agree as follows:

 



   

 

 

Section 1.            DEFINITIONS

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

2024 Exchange Securities: The Company’s 4.750% Senior Notes due 2024 to be
issued pursuant to the 2024 Notes Indenture (a) in the Exchange Offer or (b) as
contemplated by Section 6(b)(ii) hereof.

 

2027 Exchange Securities: The Company’s 5.250% Senior Notes due 2027 to be
issued pursuant to the 2027 Notes Indenture (a) in the Exchange Offer or (b) as
contemplated by Section 6(b)(ii) hereof.

 

2024 Existing Notes: Shall have the meaning set forth in the preamble of this
Agreement.

 

2027 Existing Notes: Shall have the meaning set forth in the preamble of this
Agreement.

 

2024 Notes Indenture: Shall have the meaning set forth in the preamble of this
Agreement.

 

2027 Notes Indenture: Shall have the meaning set forth in the preamble of this
Agreement.

 

2024 Notes: Shall have the meaning set forth in the preamble of this Agreement.

 

2027 Notes: Shall have the meaning set forth in the preamble of this Agreement.

 

Act: The Securities Act of 1933, as amended.

 

Affiliate: As defined in Rule 144.

 

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

 

Business Day: Any day other than a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at place of payment are authorized by
law, regulation or executive order to remain closed.

 

Commission: The Securities and Exchange Commission.

 

Company: Shall have the meaning set forth in the preamble of this Agreement.

 

Consummate: An Exchange Offer shall be deemed “Consummated” for purposes of this
Agreement upon the occurrence of (a) the filing and effectiveness under the Act
of the Exchange Offer Registration Statement relating to the Exchange Securities
to be issued in the Exchange Offer, (b) the maintenance of the continuous
effectiveness of such Exchange Offer Registration Statement and the keeping of
the Exchange Offer open for a period not less than the period required pursuant
to Section 3(b) hereof and (c) the delivery by the Company to the Registrar
under the Indentures of Exchange Securities in the same aggregate principal
amount as the aggregate principal amount of Offered Securities tendered by
Holders thereof pursuant to the Exchange Offer.

 



 2 

 

 

Consummation Deadline: As defined in Section 3(b) hereof.

 

Effectiveness Deadline: As defined in Sections 3(a) and 4(a) hereof.

 

Exchange Act: The Securities Exchange Act of 1934, as amended.

 

Exchange Offer: The exchange and issuance by the Company of a principal amount
of Exchange Securities (which shall be registered pursuant to the Exchange Offer
Registration Statement) equal to the outstanding principal amount of Offered
Securities that are tendered by the Holders thereof in connection with such
exchange and issuance.

 

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

 

Exchange Securities: The 2024 Exchange Securities and 2027 Exchange Securities
to be issued pursuant to the Indentures (a) in the Exchange Offer or (b) as
contemplated by Section 6(b)(ii) hereof.

 

Filing Deadline: As defined in Sections 3(a) and 4(a) hereof.

 

Guarantee: Shall have the meaning set forth in the preamble of this Agreement.

 

Guarantor: Shall have the meaning set forth in the preamble of this Agreement.

 

Holders: As defined in Section 2 hereof.

 

Icahn Enterprises: Shall have the meaning set forth in the preamble of this
Agreement.

 

Icahn Enterprises Finance: Shall have the meaning set forth in the preamble of
this Agreement.

 

Indentures: Shall have the meaning set forth in the preamble of this Agreement.

 

Initial Purchaser: Shall have the meaning set forth in the preamble of this
Agreement.

 

Notes: Shall have the meaning set forth in the preamble of this Agreement.

 

Offered Securities: Shall have the meaning set forth in the preamble of this
Agreement.

 

Prospectus: The prospectus included in a Registration Statement at the time such
Registration Statement is declared effective, as amended or supplemented by any
prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
Prospectus.

 



 3 

 

 

Purchase Agreement: Shall have the meaning set forth in the preamble of this
Agreement.

 

Recommencement Date: As defined in Section 6(d) hereof.

 

Registration Default: As defined in Section 5 hereof.

 

Registration Statement: Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, in each case, (i) that is filed pursuant to the
provisions of this Agreement, (ii) including the Prospectus included therein and
(iii) including all amendments and supplements thereto (including post-effective
amendments) and all exhibits and material incorporated by reference therein.

 

Rule 144: Rule 144 promulgated under the Act.

 

Shelf Registration Statement: As defined in Section 4 hereof.

 

Special Interest: As defined in Section 5 hereof.

 

Suspension Notice: As defined in Section 6(d) hereof.

 

Trustee: Shall have the meaning set forth in the preamble of this Agreement.

 

TIA: The Trust Indenture Act of 1939, as in effect on the date of the
Indentures.

 

Transfer Restricted Securities: Each Offered Security until the earliest to
occur of (a) the date on which such Offered Security has been exchanged by a
Person other than a Broker-Dealer for an Exchange Security in the Exchange
Offer, (b) following the exchange by a Broker-Dealer in the Exchange Offer of an
Offered Security for an Exchange Security, the date on which such Exchange
Security is sold to a purchaser who receives from such Broker-Dealer on or prior
to the date of such sale a copy of the Prospectus contained in the Exchange
Offer Registration Statement or (c) the date on which such Offered Security has
been effectively registered under the Act and disposed of in accordance with the
Shelf Registration Statement.

 

Section 2.            HOLDERS

 

A Person is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities.

 

Section 3.            REGISTERED EXCHANGE OFFER

 

(a)            Unless the Exchange Offer shall not be permitted by applicable
law or Commission rule, regulation or policy (after the procedures set forth in
Section 6(a)(i) below have been complied with), the Company shall (i) cause the
Exchange Offer Registration Statement to be filed with the Commission no later
than 120 days from the date hereof (the “Filing Deadline”), (ii) use all
commercially reasonable efforts to cause such Exchange Offer Registration
Statement to become effective no later than 210 days from the date hereof (the
“Effectiveness Deadline”), (iii) in connection with the foregoing, (A) file all
pre-effective amendments to such Exchange Offer Registration Statement as may be
necessary in order to cause it to become effective, (B) file, if applicable, a
post-effective amendment to such Exchange Offer Registration Statement pursuant
to Rule 430A under the Act and (C) cause all necessary filings, if any, in
connection with the registration and qualification of the Exchange Securities to
be made under the Blue Sky laws of such jurisdictions as are necessary to permit
Consummation of the Exchange Offer, and (iv) upon the effectiveness of such
Exchange Offer Registration Statement, commence and Consummate the Exchange
Offer. The Exchange Offer shall be on the appropriate form permitting (i)
registration of the Exchange Securities to be offered in exchange for the
Offered Securities that are Transfer Restricted Securities and (ii) resales of
Exchange Securities by Broker-Dealers that tendered into the Exchange Offer
Offered Securities that such Broker-Dealer acquired for its own account as a
result of market-making activities or other trading activities (other than
Offered Securities acquired directly from the Company or any of its Affiliates)
as contemplated by Section 3(c) below.

 



 4 

 

 

(b)            The Company shall use all commercially reasonable efforts to
cause the Exchange Offer Registration Statement to be effective continuously,
and shall keep the Exchange Offer open for a period of not less than the minimum
period required under applicable federal and state securities laws to Consummate
the Exchange Offer; provided, however, that in no event shall such period be
less than 20 Business Days. The Company shall cause the Exchange Offer to comply
with all applicable federal and state securities laws. No securities other than
the Exchange Securities shall be included in the Exchange Offer Registration
Statement. The Company shall use all commercially reasonable efforts to cause
the Exchange Offer to be Consummated on the earliest practicable date after the
Exchange Offer Registration Statement has become effective, but in no event
later than 30 Business Days thereafter, or longer, if required by federal
securities laws (the last day of such period being the “Consummation Deadline”).

 

(c)            The Company shall include a “Plan of Distribution” section in the
Prospectus contained in the Exchange Offer Registration Statement and indicate
therein that any Broker-Dealer who holds Transfer Restricted Securities that
were acquired for the account of such Broker-Dealer as a result of market-making
activities or other trading activities (other than Offered Securities acquired
directly from the Company or any Affiliate of the Company) may exchange such
Transfer Restricted Securities pursuant to the Exchange Offer. Such “Plan of
Distribution” section shall also contain all other information with respect to
such sales by such Broker-Dealers that the Commission may require in order to
permit such sales pursuant thereto, but such “Plan of Distribution” shall not
name any such Broker-Dealer or disclose the amount of Transfer Restricted
Securities held by any such Broker-Dealer, except to the extent required by the
Commission as a result of a change in policy, rules or regulations.

 

Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Exchange
Securities received by such Broker-Dealer in the Exchange Offer, the Company
shall permit the use of the Prospectus contained in the Exchange Offer
Registration Statement by such Broker-Dealer to satisfy such prospectus delivery
requirement. To the extent necessary to ensure that the Prospectus contained in
the Exchange Offer Registration Statement is available for sales of Exchange
Securities by Broker-Dealers, the Company agrees to use all commercially
reasonable efforts to keep the Exchange Offer Registration Statement
continuously effective, supplemented, amended and current as required by and
subject to the provisions of Sections 6(a) and (c) hereof and in conformity with
the requirements of this Agreement, the Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of
270 days from the Consummation Deadline or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold pursuant thereto. The Company shall provide sufficient copies of
the latest version of such Prospectus to such Broker-Dealers, promptly upon
request, and in no event later than two Business Days after such request, at any
time during such period.

 



 5 

 

 

Section 4.            SHELF REGISTRATION

 

(a)            Shelf Registration. If (i) the Company is not (A) required to
file the Exchange Offer Registration Statement or (B) permitted to Consummate
the Exchange Offer because the Exchange Offer is not permitted by applicable law
or Commission regulations, rules or policy (after the Company has complied with
the procedures set forth in Section 6(a)(i) below) or (ii) any Holder of
Transfer Restricted Securities notifies the Company prior to 20 Business Days
following Consummation of the Exchange Offer that (A) such Holder was prohibited
by law or Commission policy from participating in the Exchange Offer, (B) such
Holder may not resell the Exchange Securities acquired by it in the Exchange
Offer to the public without delivering a prospectus and the Prospectus contained
in the Exchange Offer Registration Statement is not appropriate or available for
such resales by such Holder or (C) such Holder is a Broker-Dealer and holds
Offered Securities acquired directly from the Company or any of its Affiliates,
then the Company shall:

 

(x) use all commercially reasonable efforts on or prior to 30 days after the
earlier of (i) the date as of which the Company determines that the Exchange
Offer Registration Statement will not be or cannot be, as the case may be,
filed, or the Exchange Offer consummated, as a result of clause (a)(i) above
(after the Company has complied with the procedures set forth in Section 6(a)(i)
below), and (ii) the date on which the Company receives the notice specified in
clause (a)(ii) above (such earlier date, the “Filing Deadline”), to file a shelf
registration statement pursuant to Rule 415 under the Act (which may be an
amendment to the Exchange Offer Registration Statement (the “Shelf Registration
Statement”)), relating to all Transfer Restricted Securities, and

 

(y) shall use all commercially reasonable efforts to cause such Shelf
Registration Statement to become effective on or prior to 90 days after the
Filing Deadline (such 90th day being the “Effectiveness Deadline”).

 

If, after the Company has filed an Exchange Offer Registration Statement that
satisfies the requirements of Section 3(a) above, the Company is required to
file and make effective a Shelf Registration Statement solely because the
Exchange Offer is not permitted under applicable law or Commission regulations,
rules or policy (i.e., clause (a)(i)(A) or (B) above), then the filing of the
Exchange Offer Registration Statement shall be deemed to satisfy the
requirements of clause (x) above; provided that, in such event, the Company
shall remain obligated to file any necessary amendments to such Exchange Offer
Registration Statement prior to the Filing Deadline and meet the Effectiveness
Deadline set forth in clause (y).

 



 6 

 

 

To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a) and the other securities required
to be registered therein pursuant to Section 6(b)(ii) hereof, the Company shall
use all commercially reasonable efforts to keep any Shelf Registration Statement
required by this Section 4(a) continuously effective, supplemented, amended and
current as required by and subject to the provisions of Sections 6(b) and (c)
hereof and in conformity with the requirements of this Agreement, the Act and
the policies, rules and regulations of the Commission as announced from time to
time, until the expiration of the applicable period referred to in Rule 144 (but
in any event until the first anniversary of the issue date of the Notes) (as
extended pursuant to Section 6(d)), or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Shelf Registration
Statement have been sold pursuant thereto.

 

(b)            Provision by Holders of Certain Information in Connection with
the Shelf Registration Statement. No Holder of Transfer Restricted Securities
may include any of its Transfer Restricted Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Company in writing, within 20 Business Days after receipt of a request
therefor, (x) the information specified in Item 507 or 508 of Regulation S-K, as
applicable, of the Act for use in connection with any Shelf Registration
Statement or Prospectus or preliminary prospectus included therein, (y) an
agreement to update such information, from time to time, as required or
appropriate, and (z) an agreement to comply with the prospectus delivery
requirements in connection with the offer and sale of Transfer Restricted
Securities. No Holder of Transfer Restricted Securities as to which any Shelf
Registration Statement is being effected shall be entitled to Special Interest
pursuant to Section 5 hereof unless and until such Holder shall have provided
all such information and agreements. Each selling Holder agrees to promptly
furnish additional information required to be disclosed in order to make the
information previously furnished to the Company by such Holder not materially
misleading.

 

Section 5.            SPECIAL INTEREST

 

If: (i) any Registration Statement required by this Agreement is not filed with
the Commission on or prior to the applicable Filing Deadline, (ii) any such
Registration Statement has not been declared effective by the Commission on or
prior to the applicable Effectiveness Deadline, (iii) the Exchange Offer has not
been Consummated within 30 Business Days of the applicable Effectiveness
Deadline or (iv) any Registration Statement required by this Agreement is filed
and declared effective but shall thereafter cease to be effective or usable in
connection with resales of Transfer Restricted Securities during the periods
specified herein (each such event referred to in clauses (i) through (iv), a
“Registration Default”), then the Company hereby jointly and severally agrees to
pay to each Holder of Transfer Restricted Securities affected thereby “Special
Interest” in an amount equal to $0.05 per week per $1,000 in principal amount of
Transfer Restricted Securities held by such Holder for each week or portion
thereof that the Registration Default continues for the first 90-day period
immediately following the occurrence of such Registration Default. The amount of
the Special Interest shall increase by an additional $0.05 per week per $1,000
in principal amount of Transfer Restricted Securities with respect to each
subsequent 90-day period until all Registration Defaults have been cured, up to
a maximum amount of Special Interest for all Registration Defaults of $0.50 per
week per $1,000 in principal amount of Transfer Restricted Securities; provided
that the Company shall in no event be required to pay Special Interest for more
than one Registration Default at any given time. Notwithstanding anything to the
contrary set forth herein, (1) upon filing of the Exchange Offer Registration
Statement (and/or, if applicable, the Shelf Registration Statement), in the case
of (i) above, (2) upon the effectiveness of the Exchange Offer Registration
Statement (and/or, if applicable, the Shelf Registration Statement), in the case
of (ii) above, (3) upon Consummation of the Exchange Offer, in the case of (iii)
above, or (4) upon the filing of a post-effective amendment to the Registration
Statement or an additional Registration Statement (or a supplement to the
prospectus included in any such Registration Statement, if applicable,) that
causes the Exchange Offer Registration Statement (and/or, if applicable, the
Shelf Registration Statement) to again be declared effective or made usable, in
the case of (iv) above, the Special Interest payable with respect to the
Transfer Restricted Securities as a result of such clause (i), (ii), (iii) or
(iv), as applicable, shall cease.

 



 7 

 

 

All accrued Special Interest shall be paid to the Holders entitled thereto, in
the manner provided for the payment of interest in the Indentures, on each
Interest Payment Date, as more fully set forth in the Indentures and the Notes.
Notwithstanding the fact that any securities for which Special Interest are due
cease to be Transfer Restricted Securities, all obligations of the Company to
pay Special Interest with respect to securities shall survive until such time as
such obligations with respect to such securities shall have been satisfied in
full.

 

Section 6.            REGISTRATION PROCEDURES

 

(a)            Exchange Offer Registration Statement. In connection with the
Exchange Offer, the Company shall (x) comply with all applicable provisions of
Section 6(c) below, (y) use all commercially reasonable efforts to effect such
exchange and to permit the resale of Exchange Securities by Broker-Dealers that
tendered in the Exchange Offer any Offered Securities that such Broker-Dealer
acquired for its own account as a result of its market-making activities or
other trading activities (other than Offered Securities acquired directly from
the Company or any of its Affiliates) being sold in accordance with the intended
method or methods of distribution thereof, and (z) comply with all of the
following provisions:

 

(i)            If, following the date hereof, there has been announced a change
in Commission policy with respect to exchange offers such as the Exchange Offer
that in the reasonable opinion of counsel to the Company raises a substantial
question as to whether the Exchange Offer is permitted by applicable federal
law, the Company hereby agrees to seek a no-action letter or other favorable
decision from the Commission or the staff of the Commission allowing the Company
to Consummate an Exchange Offer for such Transfer Restricted Securities. The
Company hereby agrees to pursue the issuance of such a no-action letter or
decision to the Commission staff level. In connection with the foregoing, the
Company hereby agrees to take all such other actions as may be requested by the
Commission or otherwise required by the Commission in connection with the
issuance of such decision, including without limitation (A) participating in
telephonic conferences with the Commission, (B) delivering to the Commission
staff an analysis prepared by counsel to the Company setting forth the legal
bases, if any, upon which such counsel has concluded that such an Exchange Offer
should be permitted and (C) diligently pursuing a resolution (which need not be
favorable) by the Commission staff; provided that this Section 6(a)(i) shall not
restrict or limit the Company from complying with the requirements of Section 4,
including filing and using commercially reasonable efforts to cause to be made
effective a Shelf Registration Statement before obtaining a no-action letter or
other decision or resolution from the Commission or the staff of the Commission.

 



 8 

 

 

(ii)           As a condition to its participation in the Exchange Offer, each
Holder of Transfer Restricted Securities (including, without limitation, any
Holder who is a Broker-Dealer) shall furnish, upon the request of the Company,
prior to the Consummation of the Exchange Offer, a written representation to the
Company (which may be contained in the Letter of Transmittal or Agent’s Message
contemplated by the Exchange Offer Registration Statement) to the effect that
(A) it is not an Affiliate of the Company, (B) it is not engaged in, and does
not intend to engage in, and has no arrangement or understanding with any person
to participate in, a distribution of the Exchange Securities to be issued in the
Exchange Offer and (C) it is acquiring the Exchange Securities in its ordinary
course of business. As a condition to its participation in the Exchange Offer
each Holder using the Exchange Offer to participate in a distribution of the
Exchange Securities shall acknowledge and agree that, if the resales are of
Exchange Securities obtained by such Holder in exchange for Offered Securities
acquired directly from the Company or an Affiliate thereof, it (1) could not,
under Commission policy as in effect on the date of such acknowledgment and
agreement, rely on the position of the Commission enunciated in Morgan Stanley
and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings Corporation
(available May 13, 1988), as interpreted in the Commission’s letter to Shearman
& Sterling dated July 2, 1993, and similar no-action letters (including, if
applicable, any no-action letter obtained pursuant to clause (i) above), and (2)
must comply with the registration and prospectus delivery requirements of the
Act in connection with a secondary resale transaction and that such a secondary
resale transaction must be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K.

 

(iii)          Prior to effectiveness of the Exchange Offer Registration
Statement, the Company shall, upon request of the Commission, provide a
supplemental letter to the Commission (A) stating that the Company is
registering the Exchange Offer in reliance on the position of the Commission
enunciated in Exxon Capital Holdings Corporation (available May 13, 1988),
Morgan Stanley and Co., Inc. (available June 5, 1991) as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and, if
applicable, any no-action letter obtained pursuant to clause (i) above, (B)
including a representation that the Company has not entered into any arrangement
or understanding with any Person to distribute the Exchange Securities to be
received in the Exchange Offer and that, to the best of the Company’s
information and belief, each Holder participating in the Exchange Offer is
acquiring the Exchange Securities in its ordinary course of business and has no
arrangement or understanding with any Person to participate in the distribution
of the Exchange Securities received in the Exchange Offer and (C) any other
undertaking or representation required by the Commission as set forth in any
no-action letter obtained pursuant to clause (i) above, if applicable.

 



 9 

 

 

(b)            Shelf Registration Statement. In connection with the Shelf
Registration Statement, the Company shall:

 

(i)            comply with all the provisions of Section 6(c) below and use all
commercially reasonable efforts to effect such registration to permit the sale
of the Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof (as indicated in the information
furnished to the Company pursuant to Section 4(b) hereof), and pursuant thereto
the Company will prepare and file with the Commission a Registration Statement
relating to the registration on any appropriate form under the Act, which form
shall be available for the sale of the Transfer Restricted Securities in
accordance with the intended method or methods of distribution thereof within
the time periods and otherwise in accordance with the provisions hereof, and

 

(ii)           issue, upon the request of any Holder or purchaser of Offered
Securities covered by any Shelf Registration Statement contemplated by this
Agreement, Exchange Securities having an aggregate principal amount equal to the
aggregate principal amount of Offered Securities sold pursuant to the Shelf
Registration Statement and surrendered to the Company for cancellation; the
Company shall register Exchange Securities on the Shelf Registration Statement
for this purpose and issue the Exchange Securities to the purchaser(s) of
securities subject to the Shelf Registration Statement in the names as such
purchaser(s) shall designate.

 

(c)            General Provisions. In connection with any Registration Statement
and any related Prospectus required by this Agreement, the Company shall:

 

(i)            use all commercially reasonable efforts to keep such Registration
Statement continuously effective and provide all requisite financial statements
for the period specified in Section 3 or 4 of this Agreement, as applicable.
Upon the occurrence of any event that would cause any such Registration
Statement or the Prospectus contained therein (A) to contain an untrue statement
of material fact or omit to state any material fact necessary to make the
statements therein in light of the circumstances under which they were made not
misleading or (B) not to be effective and usable for resale of Transfer
Restricted Securities during the period required by this Agreement, the Company
shall file promptly an appropriate amendment to such Registration Statement or
supplement to the Prospectus curing such defect, and, if Commission review is
required of any such amendment, use all commercially reasonable efforts to cause
such amendment to be declared effective as soon as practicable;

 

(ii)           prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep such Registration Statement effective for the applicable
period set forth in Section 3 or 4 hereof, as the case may be; cause the
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Act, and to comply fully
with Rules 424 and 430A, as applicable, under the Act in a timely manner; and
comply with the provisions of the Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

 



 10 

 

 

(iii)          advise each Holder promptly and, if requested by such Holder,
confirm such advice in writing, (A) when the Prospectus or any Prospectus
supplement or post-effective amendment to the Registration Statement has been
filed, and, with respect to any applicable Registration Statement or any
post-effective amendment thereto, when the same has become effective, (B) of any
request by the Commission for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement under the Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, and (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement in order to make the statements therein not
misleading, or that requires the making of any additions to or changes in the
Prospectus in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that any
notice required pursuant to this Section 6(c)(iii) shall be provided by the
Company on its behalf and on behalf of the Guarantor. If at any time the
Commission shall issue any stop order suspending the effectiveness of the
Registration Statement, or any state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Securities under state securities or
Blue Sky laws, the Company shall use all commercially reasonable efforts to
obtain the withdrawal or lifting of such order at the earliest possible time;

 

(iv)          subject to Section 6(c)(i), if any fact or event contemplated by
Section 6(c)(iii)(D) above shall exist or have occurred, prepare a supplement or
amendment to the Registration Statement or related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of Transfer Restricted Securities, the
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

 

(v)           furnish to each Holder in connection with such exchange or sale,
if any, before filing with the Commission, copies of any Registration Statement
or any Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents, upon such Holders’ request, will be subject to the review and comment
of such Holders in connection with such sale, if any, for a period of at least
five Business Days, and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which such Holders shall reasonably object within five Business Days after
the receipt thereof. A Holder shall be deemed to have reasonably objected to
such filing if such Registration Statement, amendment, Prospectus or supplement,
as applicable, as proposed to be filed, contains an untrue statement of a
material fact or omits any material fact necessary to make the statements
therein in light of the circumstances under which they were made not misleading
or fails to comply with the applicable requirements of the Act;

 



 11 

 

 

(vi)          promptly prior to the filing of any document that is to be
incorporated by reference into a Registration Statement or Prospectus in
connection with such exchange or sale, if any, provide copies of such document
to each Holder, make the Company’s representatives available for discussion of
such document and other customary due diligence matters, and include such
information in such document prior to the filing thereof as such Holders may
reasonably request;

 

(vii)         make available, at reasonable times, for inspection by each Holder
and any attorney or accountant retained by such Holders at the offices at which
such information normally is kept during normal business hours, all financial
and other records, pertinent corporate documents of the Company and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any such Holder, attorney or accountant in connection with such
Registration Statement or any post-effective amendment thereto subsequent to the
filing thereof and prior to its effectiveness;

 

(viii)        if requested by any Holders in connection with such exchange or
sale, promptly include in any Registration Statement or Prospectus, pursuant to
a supplement or post-effective amendment if necessary, such information as such
Holders may reasonably request to have included therein, including, without
limitation, information relating to the “Plan of Distribution” of the Transfer
Restricted Securities; and make all required filings of such Prospectus
supplement or post-effective amendment as soon as practicable after the Company
is notified of the matters to be included in such Prospectus supplement or
post-effective amendment;

 

(ix)          furnish to each Holder in connection with such exchange or sale,
without charge, at least one copy of the Registration Statement, as first filed
with the Commission, and of each amendment thereto, including, upon request, all
documents incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);

 

(x)           deliver to each Holder without charge, as many copies of the
Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; the Company hereby
consents to the use (in accordance with law) of the Prospectus and any amendment
or supplement thereto by each selling Holder in connection with the offering and
the sale of the Transfer Restricted Securities covered by the Prospectus or any
amendment or supplement thereto;

 



 12 

 

 

(xi)          upon the request of any Holder, enter into such agreements
(including underwriting agreements) and make such representations and warranties
and take all such other actions in connection therewith in order to expedite or
facilitate the disposition of the Transfer Restricted Securities pursuant to any
applicable Registration Statement contemplated by this Agreement as may be
reasonably requested by any Holder in connection with any sale or resale
pursuant to any applicable Registration Statement. In connection therewith, the
Company shall:

 

(A)            upon request of any Holder, furnish (or, in the case of
paragraphs (2) and (3), use all commercially reasonable efforts to cause to be
furnished) to each Holder, upon the effectiveness of the applicable Registration
Statement:

 

(1)            a certificate, dated such date, signed on behalf of the Company,
in form and substance reasonably satisfactory to the Initial Purchaser,
including such matters as such Holders may reasonably request;

 

(2)            opinions, dated the date of effectiveness of the applicable
Registration Statement, of counsel for the Company, in form and substance
reasonably satisfactory to the Initial Purchaser and counsel for the Initial
Purchaser, to the effect set forth in Exhibit A, Exhibit B and Exhibit C to the
Purchase Agreement and such other similar matters as such Holders may reasonably
request;

 

(3)            a customary comfort letter, dated the date of effectiveness of
the applicable Registration Statement, from the independent accountants of the
Company, in the customary form and covering matters of the type customarily
covered in comfort letters to underwriters in connection with underwritten
offerings, and affirming the matters set forth in the comfort letters delivered
pursuant to Section 8(i) of the Purchase Agreement, provided that any Holder so
requesting a comfort letter confirms in writing to the independent public
accountants from whom such comfort letter is requested, that it is of the class
of persons entitled to receive a comfort letter under applicable accounting
standards or pronouncements; and

 

(B)            deliver such other documents and certificates as may be
reasonably requested by the selling Holders to evidence compliance with clause
(A) above and with any customary conditions contained in the any agreement
entered into by the Company pursuant to this clause (xi);

 

(xii)         prior to any public offering of Transfer Restricted Securities,
cooperate with the selling Holders and their counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
securities or Blue Sky laws of such jurisdictions as the selling Holders may
reasonably request (which, if the Company so elects, may be effected by counsel
designated by the Company) and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the applicable Registration Statement;
provided, however, that the Company shall not be required to register or qualify
as a foreign corporation where it is not now so qualified or to take any action
that would subject it to the service of process in suits or to taxation, other
than as to matters and transactions relating to the Registration Statement, in
any jurisdiction where it is not now so subject;

 



 13 

 

 

(xiii)        in connection with any sale of Transfer Restricted Securities that
will result in such securities no longer being Transfer Restricted Securities,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and to register such Transfer Restricted
Securities in such denominations and such names as the selling Holders may
request at least two Business Days prior to such sale of Transfer Restricted
Securities;

 

(xiv)        use all commercially reasonable efforts to cause the disposition of
the Transfer Restricted Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof to consummate the
disposition of such Transfer Restricted Securities, subject to the proviso
contained in clause (xii) above;

 

(xv)         obtain a CUSIP number for all Transfer Restricted Securities not
later than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indentures with printed
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with the Depository Trust Company;

 

(xvi)        otherwise use all commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make generally
available to its security holders with regard to any applicable Registration
Statement, as soon as practicable, a consolidated earnings statement meeting the
requirements of Rule 158 under the Act (which need not be audited) covering a
twelve-month period beginning after the effective date of the Registration
Statement (as such term is defined in paragraph (c) of Rule 158 under the Act);

 

(xvii)       cause the Indentures to be qualified under the TIA, if not already
so qualified, not later than the effective date of the first Registration
Statement required by this Agreement and, in connection therewith, cooperate
with the Trustee and the Holders to effect such changes to the Indentures as may
be required for such Indentures to be so qualified in accordance with the terms
of the TIA; and execute and use all commercially reasonable efforts to cause the
Trustee to execute, all documents that may be required to effect such changes
and all other forms and documents required to be filed with the Commission to
enable such Indentures to be so qualified in a timely manner; and

 

(xviii)      provide promptly to each Holder, upon request, each document filed
with the Commission pursuant to the requirements of Section 13 or Section 15(d)
of the Exchange Act.

 



 14 

 

 

(d)            Restrictions on Holders. Each Holder agrees by acquisition of a
Transfer Restricted Security that, upon receipt of the notice referred to in
Section 6(c)(iii)(C) or any notice from the Company of the existence of any fact
of the kind described in Section 6(c)(iii)(D) hereof (in each case, a
“Suspension Notice”), such Holder will forthwith discontinue disposition of
Transfer Restricted Securities pursuant to the applicable Registration Statement
until (i) such Holder has received copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(iv) hereof, or (ii) such Holder is
advised in writing by the Company that the use of the Prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated by reference in the Prospectus (in each case, the “Recommencement
Date”). Each Holder receiving a Suspension Notice hereby agrees that it will
either (i) destroy any Prospectuses, other than permanent file copies, then in
such Holder’s possession which have been replaced by the Company with more
recently dated Prospectuses (or supplements or amendments thereto) or (ii)
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in such Holder’s possession of the Prospectus
covering such Transfer Restricted Securities that was current at the time of
receipt of the Suspension Notice. The time period regarding the effectiveness of
such Registration Statement set forth in Section 3 or 4 hereof, as applicable,
shall be extended by a number of days equal to the number of days in the period
from and including the date of delivery of the Suspension Notice to the
Recommencement Date.

 

Section 7.            REGISTRATION EXPENSES

 

All expenses incident to the Company’s performance of or compliance with this
Agreement will be borne by the Company, regardless of whether a Registration
Statement becomes effective, including without limitation: (i) all registration
and filing fees and expenses; (ii) all fees and expenses of compliance with
federal securities and state Blue Sky or securities laws; (iii) all expenses of
printing (including printing certificates for the Exchange Securities to be
issued in the Exchange Offer and printing of Prospectuses), messenger and
delivery services and telephone; (iv) all fees and disbursements of counsel for
the Company; (v) all application and filing fees in connection with listing the
Exchange Securities on a national securities exchange or automated quotation
system pursuant to the requirements hereof; and (vi) all fees and disbursements
of independent certified public accountants of the Company (including the
expenses of any special audit and comfort letters required by or incident to
such performance).

 

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

 

Anything contained herein to the contrary notwithstanding, the Company shall not
have any obligation whatsoever in respect of any brokerage commissions, dealers’
selling concessions, transfer taxes or, except as otherwise expressly set forth
herein, any other selling expenses incurred in connection herewith or the
Exchange Offer or sale of Transfer Restricted Notes, Offered Securities or
Exchange Securities.

 



 15 

 

 

Section 8.            INDEMNIFICATION

 

(a)            Indemnification by Company. The Company agrees to indemnify and
hold harmless each Holder, its directors, officers and each Person, if any, who
controls such Holder (within the meaning of Section 15 of the Act or Section 20
of the Exchange Act), from and against any and all losses, claims, damages,
liabilities, judgments, (including without limitation, any reasonable legal or
other expenses incurred in connection with investigating or defending any
matter, including any action that could give rise to any such losses, claims,
damages, liabilities or judgments) arising out of any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement, preliminary prospectus or Prospectus (or any amendment or supplement
thereto) provided by the Company to any Holder or any prospective purchaser of
Exchange Securities or registered Offered Securities, or arising out of any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading, except insofar as such
losses, claims, damages, liabilities or judgments are caused by an untrue
statement or omission or alleged untrue statement or omission that is based upon
information relating to any of the Holders furnished in writing to the Company
by any of the Holders.

 

(b)            Indemnification by Holders. Each Holder of Transfer Restricted
Securities agrees, severally and not jointly, to indemnify and hold harmless the
Company and its directors and officers, and each person, if any, who controls
(within the meaning of Section 15 of the Act or Section 20 of the Exchange Act)
the Company to the same extent as the foregoing indemnity from the Company set
forth in section (a) above, but only with reference to information relating to
such Holder furnished in writing to the Company by such Holder expressly for use
in any Registration Statement. In no event shall any Holder, its directors,
officers or any Person who controls such Holder be liable or responsible for any
amount in excess of the amount by which the total amount received by such Holder
with respect to its sale of Transfer Restricted Securities pursuant to a
Registration Statement exceeds (i) the amount paid by such Holder for such
Transfer Restricted Securities and (ii) the amount of any damages that such
Holder, its directors, officers or any Person who controls such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.

 



 16 

 

 

(c)            Notice. In case any action shall be commenced involving any
person in respect of which indemnity may be sought pursuant to Section 8(a) or
8(b) (the “indemnified party”), the indemnified party shall promptly notify the
person against whom such indemnity may be sought (the “indemnifying person”) in
writing and the indemnifying party shall assume the defense of such action,
including the employment of counsel reasonably satisfactory to the indemnified
party and the payment of all fees and expenses of such counsel, as incurred
(except that in the case of any action in respect of which indemnity may be
sought pursuant to both Sections 8(a) and 8(b), a Holder shall not be required
to assume the defense of such action pursuant to this Section 8(c), but may
employ separate counsel and participate in the defense thereof, but the fees and
expenses of such counsel, except as provided below, shall be at the expense of
the Holder). Any indemnified party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the indemnified party
unless (i) the employment of such counsel shall have been specifically
authorized in writing by the indemnifying party, (ii) the indemnifying party
shall have failed to assume the defense of such action or employ counsel
reasonably satisfactory to the indemnified party or (iii) the named parties to
any such action (including any impleaded parties) include both the indemnified
party and the indemnifying party, and the indemnified party shall have been
advised by counsel that there may be one or more legal defenses available to it
which are different from or additional to those available to the indemnifying
party (in which case the indemnifying party shall not have the right to assume
the defense of such action on behalf of the indemnified party). In any such
case, the indemnifying party shall not, in connection with any one action or
separate but substantially similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for all indemnified parties and all such fees and
expenses shall be reimbursed as they are incurred. Such firm shall be designated
in writing by a majority of the Holders, in the case of the parties indemnified
pursuant to Section 8(a), and by the Company, in the case of parties indemnified
pursuant to Section 8(b). The indemnifying party shall indemnify and hold
harmless the indemnified party from and against any and all losses, claims,
damages, liabilities and judgments by reason of any settlement of any action
effected with its written consent; provided that such consent was not
unreasonably withheld. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement or compromise of, or
consent to the entry of judgment with respect to, any pending or threatened
action in respect of which the indemnified party is or could have been a party
and indemnity or contribution may be or could have been sought hereunder by the
indemnified party, unless such settlement, compromise or judgment (i) includes
an unconditional release of the indemnified party from all liability on claims
that are or could have been the subject matter of such action and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the indemnified party.

 

(d)               Contribution. To the extent that the indemnification provided
for in this Section 8 is unavailable to an indemnified party in respect of any
losses, claims, damages, liabilities or judgments referred to therein, then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or judgments (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company, on
the one hand, and the Holders, on the other hand, from their sale of Transfer
Restricted Securities or (ii) if the allocation provided by clause 8(d)(i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause 8(d)(i) above but
also the relative fault of the Company, on the one hand, and of the Holder, on
the other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, liabilities or judgments, as well as any other
relevant equitable considerations. The relative fault of the Company, on the one
hand, and of the Holder, on the other hand, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or by the Holder, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The amount
paid or payable by a party as a result of the losses, claims, damages,
liabilities and judgments referred to above shall be deemed to include, subject
to the limitations set forth in Section 8(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.

 



 17 

 

 

The Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 8(d) were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages, liabilities or judgments referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any matter, including any action
that could have given rise to such losses, claims, damages, liabilities or
judgments. Notwithstanding the provisions of this Section 8, no Holder, its
directors, its officers or any Person, if any, who controls such Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total received by such Holder with respect to the sale of Transfer
Restricted Securities pursuant to a Registration Statement exceeds (i) the
amount paid by such Holder for such Transfer Restricted Securities and (ii) the
amount of any damages which such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 8(d) are several in
proportion to the respective principal amount of Transfer Restricted Securities
held by each Holder hereunder and not joint.

 

Section 9.            RULE 144A AND RULE 144

 

Icahn Enterprises agrees with each Holder, for so long as any Transfer
Restricted Securities remain outstanding and during any period in which Icahn
Enterprises (i) is not subject to Section 13 or 15(d) of the Exchange Act, to
make available, upon request of any Holder, to such Holder or beneficial owner
of Transfer Restricted Securities in connection with any sale thereof and any
prospective purchaser of such Transfer Restricted Securities designated by such
Holder or beneficial owner, the information required by Rule 144A(d)(4) under
the Act in order to permit resales of such Transfer Restricted Securities
pursuant to Rule 144A, and (ii) is subject to Section 13 or 15 (d) of the
Exchange Act, to make all filings required thereby in a timely manner in order
to permit resales of such Transfer Restricted Securities pursuant to Rule 144.

 

Section 10.           MISCELLANEOUS

 

(a)            Remedies. Notwithstanding Section 5, the Company acknowledges and
agrees that any failure by the Company to comply with its obligations under
Sections 3 and 4 hereof may result in material irreparable injury to the Initial
Purchaser or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchaser or any Holder may obtain
such relief as may be required to specifically enforce the Company’s obligations
under Sections 3 and 4 hereof. The Company further agrees to waive the defense
in any action for specific performance that a remedy at law would be adequate.

 



 18 

 

 

(b)            No Inconsistent Agreements. The Company will not, on or after the
date of this Agreement, enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The Company has not previously
entered into, and is not currently a party to, any agreement granting any
registration rights with respect to its securities to any Person that would
require such securities to be included in any Registration Statement filed
hereunder. The rights granted to the Holders hereunder do not in any way
conflict with and are not inconsistent with the rights granted to the holders of
the Company’s securities under any agreement in effect on the date hereof.

 

(c)            Amendments and Waivers. The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to or departures
from the provisions hereof may not be given unless (i) in the case of Section 5
hereof and this Section 10(c)(i), the Company has obtained the written consent
of Holders of all outstanding Transfer Restricted Securities (except that in the
event Holders of less than all outstanding Transfer Restricted Securities
provide their written consent, such amendment, modification or supplement and
waiver or consent shall only be enforceable against such Holders that provided
their written consent), and (ii) in the case of all other provisions hereof, the
Company has obtained the written consent of Holders of a majority of the
outstanding principal amount of Transfer Restricted Securities (excluding
Transfer Restricted Securities held by the Company or its Affiliates).
Notwithstanding the foregoing, a waiver or consent to departure from the
provisions hereof that relates exclusively to the rights of Holders whose
Transfer Restricted Securities, are being tendered pursuant to the Exchange
Offer, and that does not affect directly or indirectly the rights of other
Holders whose Transfer Restricted Securities are not being tendered pursuant to
such Exchange Offer, may be given by the Holders of a majority of the
outstanding principal amount of Transfer Restricted Securities subject to such
Exchange Offer.

 

(d)            Third Party Beneficiary. The Holders shall be third party
beneficiaries to the agreements made hereunder between the Company, on the one
hand, and the Initial Purchaser, on the other hand, and shall have the right to
enforce such agreements directly to the extent they may deem such enforcement
necessary or advisable to protect its rights or the rights of Holders hereunder.

 

(e)            Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telecopier or air courier
guaranteeing overnight delivery:

 

(i)            if to a Holder, at the address set forth on the records of the
Registrar under the Indentures, with a copy to the Registrar under the
Indentures; and

 

(ii)           if to the Company:

 

Icahn Enterprises L.P.
767 Fifth Avenue
New York, New York 10153
Telecopier No.: (212) 702-4300
Attention: Chief Financial Officer

 



 19 

 

 

With a copy to:

 

Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Telecopier No.: (212) 969-3155
Attention: Julie M. Allen, Esq.

 

All notices and communications will be deemed to have been duly given: at the
time delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged in writing, if telecopied; and on the next
Business Day, if timely delivered to an overnight air courier guaranteeing next
day delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indentures.

 

(f)            Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including without limitation and without the need for an express assignment,
subsequent Holders of Transfer Restricted Securities; provided that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Transfer Restricted Securities in violation of the terms hereof or of the
Purchase Agreement, the terms of the offering described in the Offering
Memorandum under the caption “Notice to Investors” or the Indentures. If any
transferee of any Holder shall acquire Transfer Restricted Securities in any
manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including the restrictions on resale set
forth in this Agreement and, if applicable, the Purchase Agreement, and such
Person shall be entitled to receive the benefits hereof.

 

(g)            Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(h)            Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(i)             Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.

 

(j)             Severability. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

 



 20 

 

 

(k)            Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Transfer
Restricted Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

[Remainder of page intentionally left blank]

 



 21 

 



 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  Icahn Enterprises L.P.          By:  Icahn Enterprises G.P. Inc.,      its
general partner          By:  /s/ SungHwan Cho      Name: SungHwan Cho     
Title: Chief Financial Officer                 Icahn Enterprises Finance Corp.  
       By:  /s/ SungHwan Cho      Name: SungHwan Cho      Title: Chief Financial
Officer                 Icahn Enterprises holdings L.P.          By:  Icahn
Enterprises G.P. Inc.,      its general partner          By:  /s/ SungHwan Cho  
   Name: SungHwan Cho      Title: Chief Financial Officer

 

 



[Signature Page to Registration Rights Agreement]

 

 

JEFFERIES LLC        By:  /s/ Brenton Greer     Name:  Brenton Greer     Title:
Managing Director 

 

 



[Signature Page to Registration Rights Agreement]

 